 271302 NLRB No. 39ELECTRICAL WORKERS IBEW LOCAL 46 (PUGET SOUND)1At the hearing, the General Counsel amended the caption of the thirdamended consolidated complaint to include these individual Charging PartyEmployers.2Although this case arises in the construction industry, the complaint al-leges, and the answer admits, that the Respondent is the 9(a) representative
of the employees of each of the individual Charging Parties.We correct two inadvertent errors of the judge. There is only one collective-bargaining agreement between the National Electrical Contractors Association
and the Respondent at issue here. It covers inside wiremen. The appropriate
unit is:All journeymen and apprentice electricians employed by the Employerwithin the geographic jurisdiction of Local 46, IBEW, AFL±CIO, exclud-
ing guards and supervisors as defined in the Act and all other employees.3The Respondent filed a motion to reopen the record for receipt of addi-tional documentary evidence relating to the Charging Party Employers' Federal
court suit. The Charging Party Employers filed a brief in opposition to the mo-
tion. After careful consideration, we deny the Respondent's motion to reopen,
as the proffered evidence, even if accepted, would not affect the result reached
here and therefore does not warrant a reopening of the record.4All dates are in 1984 unless otherwise noted.5Sundt testified that the purpose of this provision was to obtain the betterconditions negotiated in certain special project agreements between the Union
and several large contractors. He admitted, however, that the clause could be
invoked to provide every contractor he represented the benefit or the burden
of every condition in both proposals. However, he considered that scenario
``very hypothetical'' given the Union's repeated statement in all previous ne-
gotiations that it would sign only ``one contract.''International Brotherhood of Electrical Workers,Local Union No. 46, AFL±CIO and PugetSound Chapter, National Electrical Contractors
Association and Cochran Electric Co., Inc., Ev-
ergreen Electrical Contractors, Inc., Holmes
Electric Co., Hooper Electric Co., Industrial
Electric-Seattle, Inc., Maple Valley Electric,
Inc., Warburton Electric, Inc., Olympic Elec-
tric Co.1Cases 19±CB±5160, 19±CB±5216, 19±CB±5246, and 19±CB±5282March 29, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn May 20, 1985, Administrative Law Judge Gor-don J. Myatt issued the attached decision. The Re-
spondent filed exceptions and a supporting brief. The
General Counsel filed cross-exceptions and a brief in
support of those exceptions and the judge's decision.
The Charging Parties filed cross-exceptions with a sup-
porting brief and an answering brief to the Respond-
ent's exceptions. The Respondent filed an opposition
to the cross-exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions as explained and modified below and to adopt
the recommended Order as modified and set forth in
full below.3I. FACTSThe complaint alleges that the Respondent Union(the Union) violated Section 8(b)(1)(B) and (3) of the
Act by (1) refusing to bargain with the chosen rep-
resentatives of a group of independent employers (the
Sundt group) who had timely withdrawn from multi-
employer bargaining; (2) insisting on a single areawidecontract covering both the multiemployer associationand those employers who had withdrawn; (3) subse-
quently submitting unresolved bargaining issues to in-
terest arbitration; and (4) attempting to enforce the re-
sulting arbitration award. The relevant facts, which are
more fully set forth in the judge's decision, may be
briefly summarized as follows.For a number of years prior to 1984, the PugetSound Chapter of the National Electrical Contractors
Association (NECA), a multiemployer association rep-
resenting employers in Seattle and other areas of north-
west Washington State, was party to successive collec-
tive-bargaining agreements with the Respondent Union
on behalf of both employer-members and independent
contractors who agreed to be bound by the multiem-
ployer contract. In December 1983, approximately 38
employers bound to the 1983±1984 agreement gave
timely notice to the Union and canceled their letters of
assent. These employers designated Maynard Sundt,
NECA's executive director, as their bargaining rep-
resentative for a successor agreement. On February 27,
1984,4Sundt provided the Union with separate nego-tiating proposals with respect to both the NECA multi-
employer group, which he continued to represent, and
the ``Sundt group'' of individual employers. Each pro-
posal contained a ``most favored nations'' clause.5TheUnion immediately responded with its own reopening
proposal addressed, however, to the NECA group
alone.The Respondent and the NECA group began nego-tiations for a successor agreement on March 5. NECA
was represented by Sundt and by officials of five
Charging Party Employers (Cochran, Holmes, Hooper,
Industrial, and Olympic) who had previously with-
drawn their bargaining authority from NECA and
joined the Sundt group while retaining their member-
ships on NECA's board of directors. Sundt and the
NECA committee members informed the Union that
the committee represented NECA but that its members,
as individual contractors, would not be bound by any
agreement reached on behalf of NECA. Sundt further
stated that the committee members could, on behalf of
their companies, adopt the results of the NECA nego-
tiations, negotiate a separate agreement as part of the
Sundt group, or negotiate individually with the Union.
The parties then met for approximately 2 hours of sub-
stantive bargaining.The NECA group and the Union met again onMarch 13 and continued their efforts to reach agree-
ment on a successor contract. Once again, Sundt and 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Dependable Tile Co., 268 NLRB 1147 (1984).7Sundt later argued the positions of the NECA group and the individual em-ployers he was representing before the CIR panel in Washington, D.C.the members of the NECA committee, joined this timeby an official of Evergreen, stated clearly that they
were negotiating for the NECA group only and not for
their individual employers.On March 6, the Union responded to Sundt's Feb-ruary 27 letter and indicated its desire to begin nego-
tiations with the Sundt group, parallel to those already
underway with the NECA group. The first meeting
was held on March 19. Sundt and three of the six
NECA committee members constituted the bargaining
committee for the group of independent employers.
The Sundt group committee informed the Union that
any agreement reached between them would have to be
approved individually by each employer in the Sundt
group and that if such an employer did not approve,
it had a right to negotiate with the Union individually
for an agreement. Dave Jordan, business manager of
the Union, stated that there would be only ``one con-
tract.'' Sundt understood that reference as a union in-
sistence that only the contract achieved with the
NECA bargaining team would be available to electrical
contractors in the Union's jurisdiction. Following these
opening statements, little substantive negotiations took
place that day.On March 20, the Union and the NECA committeemet for a third time. Substantive bargaining occurred
and the parties agreed to meet again on April 5.On March 28, the Union filed unfair labor practicecharges alleging violations of Section 8(a)(5) of the
Act against NECA and the individual contractors who
were members of both the NECA and the Sundt group
bargaining committees. As a result of this charge, later
withdrawn by the Union, those employers resigned
from the NECA committee but continued their mem-
bership on the Sundt group committee. They were re-
placed on the NECA committee prior to the scheduled
April 5 meeting between the Union and NECA by
three employers who were still signatories to letters of
assent delegating bargaining authority to NECA. On
April 5, and again on April 10, the Union and the re-
constituted NECA committee continued the substantive
negotiations begun in March.On April 16, the Union and the Sundt group com-mittee held their second meeting. Sundt was accom-
panied at the bargaining table by officials of Employ-
ers Holmes, Hooper, Evergreen, and CochranÐoriginal
Sundt group representatives who had, until early April,
also been members of the NECA bargaining commit-
tee. The Union immediately announced that it would
not bargain with the employer representatives who had
been on the NECA committee because of the then still
pending unfair labor practice charge that the Union hadfiled. Union Business Agent Ed Olson stated that,
based on a Board case issued in February,6the Unionnow felt that the contractors present that day were onthe NECA committee and bound by those negotiations.Olson further stated that the Union would not ``nego-
tiate with them as both groups, because they were not
entitled ... to get the best of both worlds.'' The

Sundt committee representatives insisted on remaining,
whereupon the union representatives left, terminating
the meeting.A third meeting between the Union and the Sundtgroup was convened on April 19. Sundt brought to the
meeting, in addition to the negotiating committee
members, individual representatives of approximately
15 other employers in the Sundt group. The union rep-
resentatives promptly refused to bargain in the pres-
ence of any employer representatives who had served
on the NECA committee. After a management caucus,
the Sundt group excused its bargaining committee
members with the understanding that they were leaving
under protest. As found by the judge, the remaining
contractors then individually expressed their inability
to compete under the terms of the existing collective-
bargaining agreement and set out the modifications
necessary for them to remain competitive. Without re-
sponding specifically to the employers' proposals or
making any counterproposals, a union spokesman then
stated that they could sign the NECA agreement when
it was reached. No further meetings between the Union
and either NECA or the Sundt group were held.During the latter part of April, the Union, pursuantto the interest-arbitration clause of the 1983±1984 col-
lective-bargaining agreement with NECA, unilaterally
submitted outstanding negotiating issues to the Council
on Industrial Relations (CIR), the industry's dispute
resolution body. These submissions, supported by iden-
tical briefs, covered both the NECA unit and each of
the 100 or more independent contractors, including
those in the Sundt group. In reply, Sundt filed a brief
on behalf of the NECA group and individual briefs on
behalf of each of the other Employers, except Cochran,
which filed its own brief.7On June 8, the CIR, through two representatives towhom it referred the matter, issued its award detailing
the terms of a new collective-bargaining agreement
covering the NECA multiemployer unit. On July 6,
Sundt wrote to the Union stating that seven named
contractors in the Sundt group did not consider the
award binding on them and that, on their behalf, he re-
quested continued bargaining for a successor agree-
ment. The Union responded by invoking the first step
of the grievance/arbitration provision contained in the
purported new contract in order to compel the request-ing employers to accept the CIR award. Five of the
contractors seeking continued negotiations filed a Fed-
eral court suit to vacate the interest-arbitration award. 273ELECTRICAL WORKERS IBEW LOCAL 46 (PUGET SOUND)The Union filed a counterclaim for enforcement of theCIR decision. This litigation is still pending.II. THEJUDGE
'SFINDINGSANDCONCLUSIONSAND
THEPARTIES
' EXCEPTIONSFor reasons fully stated in his decision, the judgefound that on April 16 and 19, when the Union refused
to meet and bargain with all the designated representa-
tives of the Employers comprising the Sundt group, it
had no lawful grounds for that refusal. He accordingly
concluded that the Union thereby violated Section
8(b)(3) of the Act through a failure to bargain in good
faith and Section 8(b)(1)(B) of the Act by coercing or
restraining employers in their selection of their rep-
resentatives for collective bargaining. He further found
that the Union violated Section 8(b)(1)(B) of the Act
by thereafter unilaterally submitting its negotiating dis-
putes with the Sundt group employers to the CIR. He
noted that the submission was made pursuant to an in-
terest-arbitration clause in the expiring NECA contract,
after the Sundt group employers had rescinded
NECA's authority to bargain on their behalf. Finally,
he found that the Union violated both Section
8(b)(1)(B) and (3) by refusing the requests by various
Sundt group employers for continued negotiations after
the CIR issued its award and by attempting to enforce
the collective-bargaining agreement embodied in that
award against those employers.The judge dismissed the allegation that the Unionviolated Section 8(b)(3) of the Act by insisting to im-
passe on imposing a single contract (the NECA multi-
employer agreement) on the Sundt group employers.
He reached this conclusion on the basis of his finding
that the Sundt group employers were also seeking an
areawide agreementÐone with identical terms for
themselves and NECA employersÐso the Union could
not be faulted for having a similar objective. The judge
found that, in any event, the Union's refusal to meet
with the Sundt group employers on April 16 and 19
was based on the identity of their negotiating rep-
resentatives, not on their failure to accept the terms of
the Union's proposed NECA agreement.The Union has excepted to all the judge's findingsthat it violated Section 8(b)(1)(B) and (3) of the Act,
and the General Counsel and the Charging Parties have
excepted to the dismissal of the allegation that the
Union unlawfully sought to impose a single agreement.III. ANALYSISANDCONCLUSIONS
We agree with the judge, for the reasons set forthin his decision, that the Union did not, as alleged, vio-
late Section 8(b)(3) of the Act by seeking to impose
a single areawide agreement, and we accordingly adopt
his dismissal of that allegation. We also agree with the
judge that the Union violated Section 8(b)(1)(B) and
(3) of the Act by refusing to meet with the designatedSundt representatives on April 16 and 19, that it vio-lated Section 8(b)(1)(B) through its unilateral submis-
sion of negotiating issues to the CIR, and that it vio-
lated both Section 8(b)(1)(B) and (3) by its subsequent
refusal to negotiate with certain Sundt group employ-
ers and its attempt to enforce the CIR award against
them. Because our dissenting colleague disagrees withour decision to find the foregoing violations, and be-
cause we reach our conclusion concerning the viola-
tions related to the CIR on a basis different from that
of the judge, we address these issues below.1. In agreeing with the judge that the Union, onApril 16 and 19, violated Section 8(b)(1)(B) and (3) of
the Act by refusing to negotiate with, or even in the
presence of, certain members of the Sundt group, we
begin with the question as he formulated it, correctly
in our view. The issue is whether the Union's refusals
were privileged under General Electric Co., 173NLRB 253 (1968), enfd. 412 F.2d 512 (2d Cir. 1969).
He found that the Union has not met its burden of
showing that the Sundt group's chosen representatives
were ``so tainted with conflict or so patently obnoxious
as to negate the possibility of good-faith bargaining.''As the judge found, the Sundt group tactics, specifi-cally including the identical composition of the bar-
gaining committees at the outset of separate bargainingsessions, demonstrated a permissible intent to continue
the longstanding pattern of including all employers,
both members and nonmembers of NECA, under a sin-
gle collective-bargaining agreement. The judge empha-
sized that the Union's claim of an inherently disruptive
conflict was substantially weakened by the Union's
waiting until after the Sundt group members were re-placed on the NECA committee before raising the
claim. As the judge observed, given the Sundt group
members' timely withdrawal of bargaining authority
from NECA as well as the differences between the
NECA and Sundt group proposals, their continuing as
NECA officials does not demonstrate that they would
not have confined their efforts to the Sundt group's in-
terests when bargaining on behalf of that group.Thus, when the Union refused to meet with, or inthe presence of, the Sundt group's designated rep-
resentatives on April 16 and 19, it did not have suffi-
cient justification for believing that they intended to
engage in coordinated bargaining beyond their own
group of independent employers. At best the Union
acted prematurely in assuming that the presence of two
bargaining committees with the same initial member-
ships and Sundt's participation in the efforts of both
committees to achieve new contracts constituted bad-
faith bargaining. Accordingly, the Union was not re-
lieved of its own statutory obligation to meet and ne-
gotiate with the Sundt group's chosen representatives.
Indiana & Michigan Electric Co., 235 NLRB 1128(1978), enfd. 599 F.2d 185 (7th Cir. 1979); Minnesota 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8The Board first considers whether there is a reasonable basis in fact andlaw for a union's submission of unresolved bargaining issues to interest arbi-
tration, i.e., whether a single employer, who has timely withdrawn from the
multiemployer association, is arguably bound by the contractual interest-arbi-
tration provisions. If it is determined that the collective-bargaining agreement
at least arguably binds the employer to the interest-arbitration provisions, the
union will be free to seek enforcement of these provisions, including pursuit
of a court suit to enforce the contract, without violating Sec. 8(b)(3) or (1)(B)
of the Act. On the other hand, if the collective-bargaining agreement does not
even arguably bind the single employer to the interest-arbitration provision,
then the union's submission of unresolved bargaining issues to interest-arbitra-tion would constitute bad-faith bargaining and coercion of the employer in the
selection of its collective-bargaining representative, in violation of Sec. 8(b)(3)
and (1)(B).9Though he dissented from the Collier majority's test of ``reasonable basisin fact and law'' in favor of the standard of clear and unmistakable waiver,
Chairman Stephens agrees with that portion of Collier that imposes a thresholdtest of good-faith bargaining that must be met before the Board reaches the
issue concerning the applicability of the interest-arbitration clause.10Although not alleged, these violations were fully litigated.Mining & Mfg. Co., 173 NLRB 275 (1968), enfd. 415F.2d 174 (8th Cir. 1969).We do not agree with our dissenting colleague thatthe Sundt group employers' active participation in ne-
gotiations as members of the multiemployer associa-
tion bargaining committee before April 16 brought this
case within the rule of Dependable Tile Co., 268NLRB 1147 (1984), and therefore warranted theUnion's refusals to meet. Like the judge, we view the
circumstances here as more akin to those in Walt'sBroiler, 270 NLRB 556 (1984). In both DependableTile and Walt's Broiler, the Board sought to determinewhether employer conduct was inconsistent with a stat-
ed intent to abandon group bargaining. In DependableTile, the conduct was deemed inconsistent, and inWalt's Broiler it was not. The rule discernible from thetwo cases read together is that active presence on a
multiemployer bargaining committee is one factor, but
not the only one, in determining whether employers
have maintained their abandonment of group bargain-
ing. As the judge found, here, as in Walt's Broiler, thatfactor was outweighed by repeated statements ``at the
outset and during subsequent bargaining sessions'' that
the Sundt group employers intended to negotiate sepa-
rate contracts and did not intend to be bound by the
multiemployer negotiations. 270 NLRB at 557. In ad-
dition, the Employers here had already ceased their
participation as members of the multiemployer com-
mittee when the Union refused to meet with them.Because we agree that the Sundt group employers atall times made it clear that they did not intend to be
bound by the NECA group bargaining, they were not,
as our dissenting colleague maintains, trying unfairly
to have the best of several worlds. Although we agree
with our dissenting colleague that the possibility re-
mained that the Sundt group employers might end up
agreeing to terms like those reached between the
Union and NECA, we do not agree that this renders
the Sundt group's conduct equivocal. It will always be
the case that employers who make clear their intent to
bargain separately may in the end decide to agree to
terms mirroring those agreed to by a multiemployer
group. Indeed, unions often urge such agreement with-
out conceding that this obliterates the boundaries be-
tween multiemployer and single employer negotiations.
Thus, our dissenting colleague's delineation of possible
outcomes of the various sets of negotiations does not
persuade us that the Union had grounds for concluding
that the Sundt group negotiators were fatally com-
promised on April 16 and thereafter by their previous
participation on the multiemployer bargaining commit-
tee.2. Although we agree with the judge's conclusionsthat the Union violated Section 8(b)(1)(B) and (3) of
the Act through its submission of negotiating issues to
the CIR, its attempt to enforce the CIR award, and itsrefusal to meet with Sundt group employers who de-clined to be bound by the award, our analysis must
take account of the Board's intervening decision in
Electrical Workers IBEW Local 113 (Collier Electric),296 NLRB 1095 (1989). In Collier, the Board, overChairman Stephens' dissent, set forth a framework,
based on the language of the applicable collective-bar-
gaining agreement, for determining the legality of a
union's submission of unresolved bargaining issues to
interest arbitration.8However, the Board emphasizedthat the presence of an interest-arbitration provision in
a collective-bargaining agreement does not relieve em-
ployers and unions of their responsibilities to engage
in good-faith bargaining and, on proper invocation of
its jurisdiction, the Board will review the bargaining
for a renewal agreement to ensure that the parties have
bargained in good faith prior to the submission of any
unresolved issues to interest arbitration. As the Board
made clear in Sheet Metal Workers Local 54 (TexasSheet Metal), 297 NLRB 672, 677 (1990), an earlypost-Collier case, ``bad-faith bargaining by a partyprior to its unilateral submission of unresolved issues
to interest arbitration will render that submission un-
lawful.''9In the instant case, we have already adopted thejudge's finding that the Union violated Section 8(b)(3)
of the Act by refusing to meet and bargain with the
Sundt group's chosen negotiating committee. It there-
fore follows automatically from Collier and TexasSheet that, as alleged by the General Counsel, theUnion's subsequent submission to interest arbitration
constituted bad-faith bargaining in violation of Section
8(b)(3) and coerced the Sundt employers in the selec-
tion of their bargaining representatives in violation of
Section 8(b)(1)(B). We agree with the judge's finding
that the Union also violated these same provisions of
the Act by refusing thereafter to bargain with certain
Sundt group employers who informed the Union that
they did not consider the CIR arbitration award bind-
ing on them and promptly requested continued negotia-
tions.10 275ELECTRICAL WORKERS IBEW LOCAL 46 (PUGET SOUND)11The judge found it unnecessary to find, because cumulative, whether theRespondent's effort to enforce the arbitration award in Federal court was un-
lawful. We agree because whether or not a violation is found concerning this
effort, our finding unlawful the Union's resort to its grievance/arbitration pro-
cedures to enforce the contract awarded by the CIR would preclude any subse-
quent conduct arising from it. Accordingly, we shall include a provision in our
Order that the Union cease and desist from attempting to enforce the awarded
contract in any manner against the involved Employers.12If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''For the same reasons set forth above with respect tothe Union's invocation of interest arbitration in the
first instance, we agree with the judge that the Union's
subsequent attempt to enforce the awarded contract
through its grievance procedures violated Section
8(b)(1)(B) and (3).11AMENDEDCONCLUSIONSOF
LAWSubstitute the following for paragraphs 6 and 7 ofthe judge's Conclusions of Law.``6. By then, after engaging in the bad-faith bargain-ing set forth above, unilaterally submitting its negotia-
tion dispute with the employers of the Sundt group to
the Council on Industrial Relations for resolution,
Local 46 has violated Section 8(b)(1)(B) and (3) of the
Act.``7. By refusing the request of various employers ofthe Sundt group for continued negotiations after the
CIR award and by attempting, through the grievance-
arbitration procedure, to enforce the CIR-directed coll-
ective-bargaining agreement against those employers,
Local 46 has violated Section 8(b)(1)(B) and (3) of the
Act.''ORDERThe National Labor Relations Board orders that theRespondent, International Brotherhood of Electrical
Workers, Local No. 46, AFL±CIO, its officers, agents,
and representatives, shall1. Cease and desist from
(a) Refusing to meet and bargain in good faith fora collective-bargaining agreement with the following
Employers or their designated bargaining representa-
tives:Cochran Electric Co., Inc., Evergreen ElectricalContractors, Inc., Holmes Electric Co., Hooper
Electric Co., Industrial Electric-Seattle, Inc.,
Maple Valley Electric, Inc., Warburton Electric,
Inc., and Olympic Electric Co.(b) Submitting, without first bargaining in goodfaith, any unresolved negotiation disputes with the
above-named Employers to the Council on Industrial
Relations for determination.(c) Attempting to invoke the grievance-arbitrationprocedure of the collective-bargaining agreement di-
rected by the CIR, in order to enforce the agreement,
against those above-named Employers that had re-newed their requests for negotiations following the
issuance of the CIR award.(d) Attempting to enforce the CIR award by filing,in the Charging Party Employers' Federal court suit to
vacate the award, a counterclaim to confirm the award.(e) In any like or related manner restraining or co-ercing the above-named Employers in the selection of
their representatives for the purposes of collective bar-
gaining or in any like or related manner refusing to
bargain collectively with the above-named Employers.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, meet and bargain in good faith withthe Employers named in paragraph 1(a), above, or their
designated bargaining representatives concerning
wages, hours, and other terms and conditions of em-
ployment for the employees in the following appro-
priate unit:All journeymen and apprentice electricians em-ployed by the Employer within the geographical
jurisdiction of Local 46, IBEW, AFL±CIO, ex-
cluding guards and supervisors as defined by the
Act and all other employees.(b) Notify those Employers named in paragraph1(a), above, which had renewed their requests for ne-
gotiations following the issuance of the CIR award that
the Union will not invoke the grievance-arbitration
procedure of the collective-bargaining agreement di-
rected by the CIR in order to enforce the terms of that
agreement.(c) Post at the offices and meeting halls of theUnion copies of the attached notice marked ``Appen-
dix.''12Copies of the notice, on forms provided by theRegional Director for Region 19, after being signed by
the Respondent's authorized representative, shall be
posted immediately upon receipt and maintained for 60
consecutive days in conspicuous places, including all
places where notices to members are customarily post-
ed. Reasonable steps shall be taken by the Respondent
to ensure that the notices are not altered, defaced, or
covered by any other material.(d) Sign and return to the Regional Director suffi-cient copies of the notice for posting by the above-
named Employers and by Puget Sound Chapter, Na-
tional Electrical Contractors Association, if willing, at
all locations where notices to employees are customar-
ily posted.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.ITISFURTHERORDERED
that all allegations of thethird amended consolidated complaint not found to be
violations are dismissed. 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates are in 1984.MEMBERDEVANEY, dissenting.Contrary to the judge and my colleagues, I find thatthe employer-members of the Sundt group negotiating
committee engaged in activity inconsistent with their
stated intent to abandon multiemployer bargaining and
that the Union was therefore justified in refusing to
meet with them as negotiators for the Sundt group. I
do not think that this Board should force a union to
conduct two separate sets of negotiations when the em-
ployers with whom it is negotiating are participating in
both sets of negotiations and need not be bound to the
results of either set of negotiations. The majority's rul-
ing allows employers to compel a union to submit to
their blatant search for the best of several worlds of
bargaining. I would not place the imprimatur of the
Board on such conduct.The essential facts are not in dispute. Prior to nego-tiations for the 1984±1985 agreement between the
Union and the Puget Sound Chapter, National Elec-trical Contractors Association (NECA), 38 contractors
who had previously been bound by the multiemployer
negotiations gave notice to the Union that they no
longer intended to be bound by such negotiations. It is
undisputed that this notice constituted a timely with-
drawal from multiemployer bargaining. Shortly after
notice of withdrawal had been given, the contractors
signed letters of appointment conferring authority on
Maynard Sundt, the executive director of NECA, to act
as labor negotiator for the individual contractors while
reserving to the contractors the right of final approval
of any agreement reached. Sundt in turn advised the
Union that he represented the now-independent con-
tractors (the Sundt group) and it was their intention to
terminate or modify their existing agreements with the
Union. He forwarded the Sundt group contract propos-
als to the Union. At the same time, Sundt, acting as
executive director for NECA, forwarded NECA's con-
tract proposals to the Union.By prior arrangement, the NECA group met with theUnion to commence negotiations on March 5, 1984.1The NECA negotiating committee was headed by
Sundt and was composed of five contractors, each of
whom was a member and on the board of directors of
NECA, but each of whom had withdrawn from multi-
employer bargaining and was part of the Sundt group.
At this meeting, the Union raised the question as to
who was being represented by the members of the
NECA negotiating committee. Sundt informed the
Union that the committee members represented NECA
but, as individual contractors, would not be bound by
any agreement reached on behalf of NECA. He told
the Union that the members of the NECA committee
could accept the results of NECA negotiations, nego-
tiate a separate agreement as part of the Sundt group,or negotiate individually with the Union. The partiesthen engaged in substantive negotiations.At the next meeting between the Union and theNECA group, the Union protested the statements re-
peated by the members of the NECA group regarding
their individual bargaining liability. The Union stated
it was unfair to require the ``Union to go over the
same contract again and again.'' However, substantive
negotiations took place during the remainder of the
meeting. When the Union met with the Sundt group
for the first time on March 19, the Sundt group was
represented by Sundt and three of the contractors who
were part of the NECA bargaining committee. They
told the Union that any agreement in the negotiations
would have to be approved individually by each of the
Employers in the group and that if an Employer did
not approve of the agreement reached, it had the right
to negotiate individually with the Union. The Union
stated that there would only be one agreement. Little
or no substantive negotiations occurred.On the next day, the Union met with the NECAcommittee and engaged in negotiations on substantive
matters. Again, contractors on the Sundt group nego-
tiating committee were on the NECA negotiating com-
mittee. About a week after this meeting, the Union
filed unfair labor practice charges with the Board
against NECA and the contractors who were on
NECA's committee and were also on the Sundt group
committee. As a result of this charge, which was ulti-
mately withdrawn, the six contractors withdrew from
the NECA committee.When the second meeting occurred between theUnion and the Sundt group on April 16, the Union
stated that it would not meet with the representatives
of the contractors who had been on the NECA com-
mittee. The union representative stated that the Union
``would not negotiate with them as both groups be-
cause they were not ... to get the best of both

worlds.'' The Sundt committee representatives insisted
on staying and the union representative left the meet-
ing. At the third and last meeting between the Union
and the Sundt group on April 19, the Union refused
to meet while those employers who served on the
NECA negotiating committee were in the room. The
employers the Union found objectionable left under
protest, but there were no negotiations on the respec-
tive proposals of the parties.Shortly thereafter, the Union unilaterally submittedthe dispute over the contract negotiations to the Coun-
cil on Industrial Relations under the interest-arbitration
provision in the expired contract with NECA.The Union argued before the judge that it was privi-leged to refuse to meet with members of the Sundt
group bargaining committee who were on the NECA
bargaining committee because those members' actions
on the NECA committee were inconsistent with their 277ELECTRICAL WORKERS IBEW LOCAL 46 (PUGET SOUND)2The Board concluded that by participating on the negotiating committeefor the multiemployer association from the time of its December 21, 1981
withdrawal until the expiration of its contract on March 31, 1981, Dependable
Tile acted in a manner inconsistent with its withdrawal from multiemployer
bargaining. Thus, the Board found that Hartman continued in group negotia-
tions in an attempt to secure satisfactory terms in the multiemployer agree-
ment, but at the same time attempted to reserve the right to reject any agree-
ment not to his liking. This inconsistent conduct nullified the withdrawal from
multiemployer bargaining and bound Dependable Tile to the contract reached
through multiemployer bargaining on November 15, 1981.3In that case, various employer-members of the Gray's Harbor RestaurantAssociation (the Association) who had been bound to a contract negotiated be-
tween the Association and the Union, notified the Union that in forthcoming
negotiations for a new collective-bargaining agreement, they would be a part
of the Association, but retained the right to accept or reject any part of the
contract negotiated and would negotiate any differences separately. Subse-
quently, Maynard Cornyn, a management consultant, informed the Union that
he was authorized to represent the members of the Association as a group andas individuals. In numerous negotiating sessions with the Union, Cornyn ex-
plained that he was representing the employer-members as a group and indi-
vidually. During this time, the Union executed separate compliance letters with
four employer-members. The Board found nothing in the employer-members'
postwithdrawal conduct that was inconsistent with their withdrawal from group
bargaining. The Board stressed that each employer-member informed the
Union that it would not be bound by group bargaining but would be rep-
resented individually by Cornyn, and that Cornyn repeatedly reminded the
Union of this bargaining posture during negotiating sessions.4Walt's Broiler, 270 NLRB 556, 558 at fn. 3.5That the contractors here withdrew from the NECA negotiating committeedoes not require a different conclusion. The Dependable Tile employer alsowithdrew from the multiemployer negotiating committee on the expiration of
his current contract with the Union, some 3 months after the beginning of mul-
tiemployer negotiations.6Associated Shower Door Co., 205 NLRB 677 (1973); Michael J. BollingerCo., 252 NLRB 406 (1980).timely withdrawal from multiemployer bargaining. Insupport of this position, the Union cited DependableTile Co., 268 NLRB 1147 (1984), in which the Boardfound that Dependable Tile violated Section 8(a)(5) by
not honoring a contract reached through multiemployer
bargaining even though Dependable Tile had given
timely notice of withdrawal from multiemployer bar-
gaining. The Board found that Dependable Tile's presi-
dent, Jack Hartman, acted inconsistently with the with-
drawal from multiemployer bargaining by actively par-
ticipating in multiemployer negotiations for a new con-
tact.2The judge and my colleagues reject this argument onthe basis of their finding that the conduct here is con-
trolled by Walt's Broiler, 270 NLRB 556 (1984).3Thejudge found, and my colleagues agree, that the contrac-
tors here, like the employers in Walt's Broiler, gaveunequivocal notice of abandonment of group bargain-
ing and reserved the right to bargain individually while
remaining members of the multiemployer association,
and also repeatedly informed the Union of their posi-
tion during negotiating sessions. The judge conceded
that, more in keeping with the facts of DependableTile, the Sundt group negotiators actively participatedin the negotiations on behalf of NECA as members of
that groups' negotiating committee. He nevertheless
concluded that the controlling factor is that the con-
tractors repeatedly made clear their position at both the
NECA and Sundt group negotiation meetings with the
Union.I do not agree with this analysis. The basis on whichthe Board expressly distinguished Dependable Tile wasthe employer's active participation in negotiations onbehalf of the multiemployer unit after its timely with-
drawal from multiemployer bargainingÐnot whether
the employer had repeatedly informed the union that itdid not intend to be bound by multiemployer bargain-ing.4That distinguishing factor is absent here. To thecontrary, the contractors here, like the employer in De-pendable Tile, actively participated in negotiations onbehalf of the multiemployer association after with-drawing from multiemployer bargaining. Not only did
they actively participate in such negotiations, they
made up the entire NECA negotiating committee (withthe exception of Sundt) and withdrew from the com-
mittee only after the Union filed unfair labor practice
charges against them. It can be said here equally as
well as in Dependable Tile that the contractors partici-pated in group negotiations in an attempt to secure sat-
isfactory terms in the multiemployer agreement, but at
the same time reserved the right to reject any agree-
ment not to their liking.5The repeated statements ofthe contractors that they had withdrawn from multiem-
ployer bargaining do not change the fact that by their
active participation in the negotiations they were trying
to affect the terms of the multiemployer agreement. In
this regard, they clearly sought ``the best of the two
worlds'' of multiemployer and individual bargaining
and such conduct, no matter how clearly or repeatedly
revealed to the Union, is prohibited.6Accordingly, Iwould find, under the rationale of Dependable Tile,that the contractors' conduct in this case was inconsist-
ent with their withdrawal from multiemployer bargain-
ing, that the Union was privileged to consider them
bound to the multiemployer group, and that the Union,
therefore, could lawfully refuse to meet with them as
the negotiators for the Sundt group.Apart from the active participation in multiemployerbargaining, I find that this case is distinguished from
Walt's Broiler in another significant way. In Walt'sBroiler, the employers proposed only one set of nego-tiations with only two possible outcomes. Multiem-
ployer bargaining would take place in one set of meet-
ings and the employers could, but were not bound to,
agree to the multiemployer contract or could negotiate
a separate individual agreement. Here, the contractors
essentially proposed two sets of negotiations with threepossible outcomes. First, multiemployer bargaining
was to take place in one set of negotiations. The con-
tractors effectively conducted this bargaining andcould, but were not bound to, agree to the multiem-
ployer contract resulting from this set of negotiations.
Second, the Sundt group bargaining was to take place
simultaneously in a separate set of negotiations. In the
Sundt group bargaining, the contractors could, but
were not bound to, agree to any contract negotiated for 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Unless otherwise indicated, all dates are in 1984.the Sundt group or could negotiate with the Union foran individual agreement. (Actually, the first set of ne-
gotiations was the whole show in Dependable Tile andthe second set of negotiations was the whole show in
Walt's Broiler.) In effect, the contractors here soughtto have the Union commit itself to two separate sets
of group bargaining. The same contractors would get
two chances to negotiate a group contract and still re-
tain the right to reject either one and bargain a separate
agreement. They sought the best of not two but three
worlds. I believe this conduct is inconsistent with a
valid withdrawal from multiemployer bargaining and
can lawfully be resisted by the Union. I would dismiss
the 8(b)(3) and (1)(B) allegations concerning the
Union's refusal to meet and bargain with all the des-
ignated representatives of the contractors comprising
the Sundt group.I would further dismiss the allegations concerningthe Union's unilateral submission of negotiating issues
to the Council on Industrial Relations (CIR) and its
subsequent refusal to negotiate with certain Sundt
group employers and its attempt to enforce the CIR
award against them. The Union's submission was
made pursuant to an interest-arbitration clause in the
expiring NECA contract to which the Sundt group con-
tractors were bound. In the absence of bad-faith bar-
gaining by the Union, I find that the contractors are ar-
guably bound by the contractual interest-arbitration
provisions and that the Union is, therefore, free to seek
enforcement of these provisions. Electrical WorkersIBEW Local 113 (Collier Electric), 296 NLRB 1095(1989).APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to meet and bargain in goodfaith for a collective-bargaining agreement with the
following Employers or their designated bargaining
representatives:Cochran Electric Co., Inc., Evergreen ElectricalContractors, Inc., Holmes Electric Co., Hooper
Electric Co., Industrial Electric-Seattle, Inc.,
Maple Valley Electric, Inc., Warburton Electric,
Inc., and Olympic Electric Co.WEWILLNOT
submit, without first bargaining ingood faith, any unresolved negotiating disputes with
the above-named Employers to the Council on Indus-
trial Relations for determination.WEWILLNOT
attempt to invoke the grievance-arbi-tration procedure of the collective-bargaining agree-
ment directed by the Council on Industrial Relations,
in order to enforce the agreement, against those above-
named Employers that had renewed their requests for
negotiations following the issuance of the CIR award.WEWILLNOT
attempt to enforce the CIR award byfiling a counterclaim in the Employers' Federal court
suit to vacate the award.WEWILLNOT
in any like or related manner restrainor coerce the above-named Employers in the selection
of their bargaining representatives for the purposes of
collective bargaining or in any like or related manner
refuse to bargain collectively with the above-named
Employers.WEWILL
, on request, bargain in good faith with theabove-named Employers, or their designated bargain-
ing representatives, concerning wages, hours, and other
terms and conditions of employment for the employees
in the following appropriate unit:All journeymen and apprentice electricians em-ployed by the Employer within the geographic ju-
risdiction of Local 46, IBEW, AFL±CIO, exclud-
ing guards and supervisors as defined in the Act
and all other employees.WEWILL
notify those above-named Employers thathad renewed their requests for negotiations following
the issuance of the CIR award that we will not invoke
the grievance-arbitration procedure of the collective-
bargaining agreement directed by the CIR in order to
enforce the terms of that agreement.INTERNATIONALBROTHERHOODOF
ELECTRICALWORKERS, LOCALUNIONNO. 46, AFL±CIOJames C. Sand, Esq., for the General Counsel.Hugh Hafer, Esq. (Hafer, Price, Rinehart & Schwerin), ofSeattle, Washington, for the Respondent.Ronald W. Novotny, Esq. (Thierman, Simpson & Cook), ofSan Francisco, California, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEGORDONJ. MYATT, Administrative Law Judge. Upon a se-ries of charges filed by Puget Sound Chapter, National Elec-
trical Contractors Association (NECA) against International
Brotherhood of Electrical Workers, Local Union No. 46,
AFL±CIO (Local 46 or the Union) on behalf of various em-
ployers, the Regional Director for Region 19 issued several
consolidated complaints and finally a third amended consoli-dated complaint and notice of hearing on October 3, 1984.1The final consolidated complaint alleges that Local 46 vio- 279ELECTRICAL WORKERS IBEW LOCAL 46 (PUGET SOUND)2In his brief, counsel for Local 46 requested reconsideration of this ruling.The request for reconsideration is denied and the granting of the motion to
strike stands.3Certain errors in the transcript are noted and corrected.lated Section 8(b)(1)(B) and (3) of the National Labor Rela-tions Act (the Act).Specifically, the consolidated complaint alleges that theemployers were part of a multiemployer bargaining unit rep-
resented by NECA and, as such, were parties to successive
collective-bargaining agreements with Local 46. Further, that
prior to the expiration of the latest agreement (1983±1984),
a number of employers, including the eight employers on
whose behalf the underlying charges were filed, timely with-
drew from the multiemployer unit and notified the Union
they would be represented individually and would bargain
separately for a successor agreement. The consolidated com-
plaint alleges that when representatives of these employers
(the Independents) met with representatives of the Union,
they were informed there would be only one agreement and
it would apply to the multiemployer unit and the Independ-
ents. Additionally, that in subsequent meetings with the Inde-
pendents the Union refused to negotiate in the presence of
certain members of that group because the Union considered
them to continue to be members of the multiemployer unit.The consolidated complaint also alleges that Local 46 uni-laterally submitted all unresolved issues of the negotiations
between it and the Independents, as well as between it and
the NECA bargaining unit, to a disputes resolution panel es-
tablished by and composed of members of the parent organi-
zations of NECA and the Union. That as a result of this sub-
mission, the terms of a new agreement were directed by the
panel to apply to the multiemployer group and the Independ-
ents alike. Finally, the consolidated complaint alleges that
when certain Independents thereafter renewed their request
for negotiations for a successor agreement Local 46 invoked
the grievance and arbitration procedures of the purported new
agreement against them in order to enforce the terms directed
by authority of the panel.It is alleged that the above acts restrained and coerced theindividual employers, named in the complaint, in the selec-
tion of their representatives for purposes of collective bar-
gaining. It is also alleged that by this conduct Local 46 has
refused to bargain collectively with the Independents as re-
quired by the Act.Local 46 filed an answer to the second amended consoli-dated complaint issued in this matter and at the hearing, its
counsel stated this answer also applied to the final amended
consolidated complaint. The answer admits certain allega-
tions of the consolidated complaint, denies others, and spe-
cifically denies the commission of any unfair labor practices.By way of an affirmative defense, Local 46 asserts thatNECA and the Independents have engaged in a ``conspir-
acy,'' dating back to the negotiations for the 1983±1984
agreement, to ``confuse, frustrate, and prevent good-faith bar-
gaining and/or the consummation of a legitimate collective-
bargaining agreement.'' The Union asserts, inter alia, that
NECA and the Independents sought to accomplish this objec-
tive by: (1) admitting nonunion contractors to membership;
(2) encouraging members to establish double-breasted oper-
ations; (3) encouraging union contractors to operate as non-
union contractors; and (4) having the chief negotiator for the
NECA bargaining unit serve as the negotiator for the Inde-
pendents seeking to bargain for ``separate and substantially
inferior'' agreements, while insisting that the NECA agree-
ment contain a ``favored nations'' clause. Counsel for the
General Counsel filed a motion to strike the Union's affirma-tive defense and at the hearing, after the parties stated theirrespective positions on the record, the motion was granted.2A hearing was held in this matter on October 15±18, 1984,in Seattle, Washington. All parties were represented by coun-
sel and afforded full opportunity to examine and cross-exam-
ine witnesses and to present relevant and material evidence
on the issues involved. Briefs have been submitted by all
counsel and have been duly considered.On the entire record3in this case and on my observationof the witnesses while testifying, I make the followingFINDINGSOF
FACTI. JURISDICTIONCochran Electric Co., Inc.; Evergreen Electrical Contrac-tors, Inc.; Holmes Electric Co.; Hooper Electric Co.; Indus-
trial Electric-Seattle, Inc.; Maple Valley Electric, Inc.; War-
burton Electric, Inc.; and Olympic Electric Co. are each
Washington corporations with offices and places of business
located in the State of Washington, and are engaged in the
electrical contracting business within the territorial jurisdic-
tion of Local 46. During the 12 months preceding the
issuance of the complaint in this matter, each of the above
employers, in the course and conduct of their business oper-
ations, had gross sales of goods and services valued in ex-
cess of $500,000. During a similar period, each of the em-
ployers sold and shipped goods or provided services valued
in excess of $50,000 from their facilities in the State of
Washington to customers outside the State, or to customers
within the State who were themselves engaged in interstate
commerce. During the same period, each of the above em-
ployers purchased and caused to be delivered to their facili-
ties in the State of Washington goods and materials valued
in excess of $50,000 directly from sources outside the State,
or from sources within the State who in turn obtained such
goods and materials directly from sources outside the State
of Washington.Based on the foregoing, I find that the above employers,and each of them, are employers within the meaning of Sec-
tion 2(2) engaged in commerce or in an industry affecting
commerce within the meaning of Section 2(6) and (7) of the
Act.II. THELABORORGANIZATIONINVOLVED
International Brotherhood of Electrical Workers, LocalUnion No. 46, AFL±CIO is a labor organization within the
meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. Background FactsThe Puget Sound Chapter of NECA is a multiemployer as-sociation representing electrical contractors doing business in
the Seattle and other northwest Washington areas. Histori-
cally, NECA has negotiated collective-bargaining agreements
with Local 46 on behalf of its employer-members and for
independent contractors who have agreed to be bound by the 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The agreements negotiated by NECA and by Local 46 have included theinside wiremen, residential, stockmen, and lighting maintenance agreements.
These are the agreements at issue here.5The bargaining unit appropriate for purposes of collective bargaining underthe inside wiremen agreement is:All journeymen and apprentice electricians employed by the Employer
within the geographic jurisdiction of Local 46, IBEW, AFL±CIO, exclud-
ing guards and supervisors as defined by the Act and all other employers.6See G.C. Exh. 3 (Inside Construction Agreement).7The CIR is a disputes resolution body established by the National NECAorganization and the International Union. It is composed of an equal number
of members from National NECA and the International. Where existing agree-
ments provide for the CIR procedure, this body renders final decisions not
only on disputes involving existing agreements but also on disputes involving
negotiations for future agreements. (See G.C. Exh. 28 for the rules and stand-
ing policies of the CIR.8See G.C. Exhs. 5(a)±(h) for examples of the revocation notices sent to theUnion by various contractors.9The contractors attending this meeting were: Eugene Richards (presidentof NECA)-Holmes Electric; Terry Hooper-Hooper Electric; Hank Burkhardt-
Olympic Electric; Gordon Cochran-Cochran Electric; Gary Lane-Industrial
Electric. Each of the negotiating contractors was a member of the board of
directors of NECA.results of the multiemployer negotiations.4Individual con-tractors become bound by the multiemployer negotiations by
executing either letters of assent A by which they authorize
NECA to be their bargaining representative, or letters of as-
sent A and B by which they agree to comply with the terms
of the multiemployer/Local 46 agreement. (See G.C. Exhs.
4(a) and (b) for examples of letters of assent ``A''and
``B''.)5The record reveals that the traditional pattern of negotia-tions between NECA and Local 46 changed during the nego-
tiations for the 1983±1984 agreement. A number of contrac-
tors timely revoked their letters of assent A and stated they
would bargain separately with the Union. These contractors
were represented individually by Maynard Sundt, the execu-
tive director of NECA, who also headed the negotiating com-
mittee for the multiemployer group. In addition, several con-
tractors who revoked letters of assent A were part of the
committee negotiating with Local 46 for the NECA group.
A successor agreement was ultimately reached between
NECA and Local 46 and many of the revoking contractors
agreed to be bound by that contract.6This agreement was ef-fective from June 1, 1983, through May 31, 1984.The background evidence indicates, however, that approxi-mately 20 employers who revoked letters of assent A refused
to accept the negotiated agreement and continued to bargain
with the Union to impasse. They then implemented their
final offer. The Union thereupon sought to submit its dispute
over the successor agreement with these employers to the
Council on Industrial Relations (the CIR) for a decision.7The testimony indicates the CIR declined jurisdiction overthe matter and the Union ultimately filed an action against
these employers in the Federal district court.B. The Current Negotiations for the 1984±1985AgreementIn December 1983, 38 contractors gave timely notice tothe Union revoking their letters of assent A.8On January 17,1984, Sundt sent a memorandum to each of these employers
seeking their written authorization appointing him to bargain
on their behalf and requesting the contractors' position on
issues to be raised during the negotiations with the Union.
(See R. Exh. 3.) The letter of appointment conferred author-
ity on Sundt to act as labor negotiator for the individual con-
tractor while reserving to the contractor the right of final ap-
proval of any agreement reached. (See R. Exh. 2.) On Feb-
ruary 27, Sundt advised the Union, in writing, that he rep-resented the now-independent contractors and that it wastheir intention to terminate or modify the existing agreement
with Local 46. (See G.C. Exh. 6(a).) On the same date,
Sundt forwarded the contract proposals of the Independents
(the Sundt group) to the Union. (See G.C. Exh. 6(b).) In ad-
dition, acting as executive director of the multiemployer
group (the NECA group), Sundt also forwarded that organi-
zation's contract proposals to the Union. (See G.C. Exh.
6(c).) Dave Jordan, business manager of Local 46, sent the
Union's contract proposals for the NECA group to Sundt on
the same date. (See G.C. Exh. 6(d).)The proposals of the NECA and Sundt groups containeda ``most-favored-nations'' clause and a modified CIR provi-
sion. By the latter, the employers were seeking to limit the
jurisdiction of the CIR to disputes involving existing agree-
ments only and not those involving terms of future agree-
ments. By the most-favored-nations clause the employer
groups were seeking to require the Union to grant to all sig-
natory employers the most favorable terms offered to any
employer operating within the Union's jurisdiction. While
Sundt testified this provision was primarily directed to ``spe-
cial agreements'' extended by the Union to major contractors
(such as Bechtel Co.) on special projects, he admitted the
provision could be applied to any situation where more fa-
vorable terms were granted by the Union to any employer.Sundt further testified that during the subsequent negotia-tions with the Union for both the Sundt and NECA rep-
resented employers, the employers were prepared to drop
their proposal, including the most-favored-nations clause, if
the Union agreed to wage rollback and the modified CIR
provision. Although he first stated on direct examination thathe informed the Union of this, he subsequently admitted on
cross-examination that he never told the union representa-
tives, during negotiations for either employer group, this was
the employers' bargaining position.By prior arrangement, the NECA group met with theUnion on March 5 to commence negotiations for a successor
agreement. The union negotiating committee was headed by
Jordan and consisted of various business agents and other
representatives of Local 46. The NECA negotiating commit-
tee was headed by Sundt and was composed of representa-
tives of several electrical contractors, each of whom was a
member of NECA but had canceled their letters of assent.9Sundt testified that the NECA negotiating committee had
been appointed by the president of NECA (Richards) after
discussions with him in January. According to Sundt, the ob-
jective was to have NECA represented by employers who
were strong in the industry, had prior experience in negotia-
tions, and reflected a geographic cross-section of the contrac-
tors so that the concerns of those located outside the greater
Seattle area would be considered.In keeping with past practice, a member from each nego-tiating committee was selected to serve as chairman and sec-
retary, respectively, of the negotiations. Sundt of NECA was
designated chairman and Jordan of the Union was designated 281ELECTRICAL WORKERS IBEW LOCAL 46 (PUGET SOUND)10It was the practice to alternate the holding of these respective positionseach negotiating year between a union and a management representative.11At this second meeting, James Mackey, president of Evergreen Electric,also attended as a member of the NECA bargaining group. Like the other
members of the NECA committee, Evergreen had revoked its letters of assent
``A'' and its president remained a member of the board of directors of NECA.
In addition to Mackey, Richards, Cochran, and Hooper attended for the NECA
group.12Although at one point in his testimony, Sundt stated that the employerrepresentatives bargaining on behalf of the Sundt group constituted a``non-offi-
cial'' committee, it is evident from his testimony and the minutes that these
individuals were considered by both the Union and Sundt to be the bargaining
committee for the Sundt group. Indeed, Sundt frequently referred to them as
``his negotiating committee'' in his testimony. He also stated it was the inten-
tion of the employers to have the same bargaining committee for both the
NECA and Sundt groups in order to coordinate the ``aims and goals'' of the
employers.13According to Sundt, the union representatives repeatedly stated in past ne-gotiations and during the current negotiations that there would only be one
collective-bargaining agreement applied to the contractors in the area. Olson's
testimony, while differing in certain respects, corroborated Sundt's statement
that the Union was seeking one agreement to apply to all contractors. Accord-
ing to Olson, Sundt mentioned on several occasions at this meeting that the
Union would only give one contract and Jordan responded, in each instance,
in the affirmative.14These charges and charges subsequently filed by NECA against the Unionwere submitted by the Regional Director to the General Counsel's Division
of Advice in Washington, D.C. The Regional Director was instructed to dis-
miss the charges filed by the Union, in the absence of a withdrawal, and pro-
ceed to complaint on the charges filed against the Union. When notified of
this intended action, the Union withdrew its charge against NECA and the six
named contractors. As a result of the Union's charge, the six employer rep-
resentatives withdrew from the NECA negotiating committee. Sundt testified
that this was done in order to ``resolve any differences as it pertain[ed] to the
multi-employer group.''15Richards, Mackey, Hooper, and Cochran attended this meeting as the rep-resentatives of the employers to whom the Union objected.16Olson was referring to the Board's decision in Dependable Tile Co., 268NLRB 1147 (1984).secretary.10The minutes of each negotiating session had tobe approved by the respective committees and there is no
dispute as to their content.The minutes of the March 5 meeting and the testimony inthe record indicate that the union representatives questioned
who was being represented by the members of the NECA ne-
gotiating committee. Sundt advised the union representatives
that the management negotiating committee represented
NECA but, as individual contractors, would not be bound by
any agreement reached on behalf of NECA. He informed the
union representatives that the members of the NECA com-
mittee could accept the results of NECA negotiations, nego-
tiate a separate agreement as part of the Sundt group, or ne-
gotiate individually with the Union. (See G.C. Exh. 7(a).)
Sundt testified that the individual members of the NECA
committee also made similar statements to the union rep-
resentatives regarding their declination to be bound by the re-
sults of the NECA negotiations. The parties then proceeded
to engage in substantive negotiations and the meeting lasted
approximately 2 hours.The next meeting between the Union and the NECA bar-gaining committee occurred on March 13. At this meeting,
Sundt and the members of the NECA committee11again in-formed the union representatives that they were not bound
individually by the results of the negotiations on behalf of
NECA. The undisputed testimony indicates that Edward
Olson, a business representative of Local 46 and one of the
union negotiators, protested against the statements made by
the members of the NECA Group regarding their individual
bargaining liability. Olson stated it was ``unfair'' because the
arrangement required ``the Union to go over the same con-
tract again and again'' and afforded the NECA bargaining
committee members three options to negotiate with the
Union. Nevertheless, the Union and the NECA group pro-
ceeded to engage in substantive negotiations during the
course of the meeting.In response to Sundt's letter of February 27, Jordan of-fered, on March 6, to meet with the employers of the Sundt
group individually or as a group. (See G.C. Exh. 8.) The first
meeting between the Union and the Sundt group was held on
March 19. The union representatives attending this meeting
were Jordan and Olson. Attending for the Sundt group were
Sundt and representatives of three of the employers who
were part of the NECA bargaining committeeÐRichards,
Cochran, and Mackey.12Sundt and the members of his committee advised theunion representatives that any agreement reached in theSundt group negotiations would have to be approved individ-ually by each of the employers in that group. Further, that
if an employer did not approve the agreement reached during
the negotiations, that employer had a right to negotiate indi-
vidually with the Union for an agreement. Sundt testified that
Jordan stated there would only be one agreement.13Therewas discussion by both parties concerning their respective
opening letters but little or no substantive negotiations oc-curred at this meeting.The following day, the NECA committee met with theunion committee to continue negotiations for the NECA
group. Burkhardt, Lane, Mackey, and Richards were part of
the employer group. The minutes reflect that the parties en-
gaged in negotiations on substantive matters during this
meeting and agreed to meet again on April 5.On March 28, the Union filed charges with the Board'sRegional Office against NECA and the six contractors who
were on NECA's bargaining committee and were also on the
Sundt group bargaining committee. The Union alleged the
conduct of NECA and the named contractors constituted a
violation of Section 8(a)(5) of the Act.14The Union and the NECA group met again on April 5.Sundt explained the new composition of the NECA negotiat-
ing committee and the parties proceeded to continue their ne-
gotiations for a new agreement. (See G.C. Exh. l3(a).) Fur-
ther negotiations between the NECA group and the Union
took place on April 10. (See G.C. Exh. 14(a).) A subsequent
meeting was scheduled for April 17, but did not occur for
reasons not indicated in the record.On April 16, a second meeting was held between theUnion and the negotiating committee for the Sundt group.
The union representatives announced at the outset of the
meeting that they would not meet with the representatives of
the contractors who had been on the NECA negotiating com-
mittee because of the NLRB charge against them.15Olsontestified he told the Sundt group that the Union had ``re-
ceived an NLRB decision on a tile case.''16As a result, hestated the Union felt the members of the Sundt negotiating
committee who had been on the NECA bargaining commit-
tee were bound by the NECA negotiations. He further stated
that the Union ``would not negotiate with them as both
groups because they were not ... to get the best of both

worlds.'' According to Olson, the Sundt committee rep- 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17According to Sundt, there were 14 or 15 employers present at this meet-ing other than the employers who were on the negotiating committee.18The CIR rules permit unilateral submission of negotiations disputes wherethere is a ``Council clause''in the existing agreement between the parties.
Among other things, the CIR standing policies require the following regarding
unilateral submissions:(2) The submitting party has engaged or attempted to engage in bonafide collective bargaining in accordance with the terms of the local labor
agreement in an effort to effect a local settlement. (See CIR rules and
standing policies, G.C. Exh. 28, art. VIII, at 8.)The existing agreement contained the following provisions regarding unre-solved negotiation disputes:Section 1.02....
(d) Unresolved issues in negotiations that remain on the 20th of themonth preceding the next regular meeting of the Council on Industrial
Relations, may be submitted jointly or unilaterally by the parties to this
agreement to the Council for adjudication prior to the anniversary date
of the agreement.(e) Where a case has been submitted to the Council, it shall be the re-sponsibility of the negotiating committee to continue to meet weekly in
an effort to reach settlement on the local level prior to the meeting of
the Council.19Cochran withdrew authority from Sundt to represent it and filed its ownbrief with the CIR.20In the written submissions to the CIR prior to the oral presentation, Hoo-per Electric was the only contractor on whose behalf Sundt contested the juris-
diction of the CIR to hear the dispute with the Union. (See G.C. Exh. 21(a).)21It should be noted at this point that Gordon Cochran of Cochran ElectricCo. was a NECA member of the CIR. As such, he was not eligible to sit on
a panel hearing a dispute in which he was involved. The record testimony re-
veals, however, that Cochran subsequently sat on a panel of the CIR in August
on a matter involving other parties.22Five of the six contractors who were on the original NECA bargainingcommittee were among the employers named in Sundt's letter. (Cochran, Hoo-
per, Industrial, Holmes, and Evergreen.) Olympic decided to make its peace
with the Union and abide by the CIR decision. Maple Valley Electric and
Hagen Electric were the other two contractors included in the group objecting
to the CIR decision. It was subsequently discovered that Hagen had not re-
voked its letter of assent A and that firm's name was withdrawn from the
group objecting to the CIR decision. Warburton Electric, Inc., a member of
the Sundt group, was neither on the original NECA bargaining committee nor
among the seven contractors seeking negotiations after the CIR decision. How-
ever, this employer was named in the charge filed by NECA in Case 19±CB±
5282 asserting that the Union's conduct violated the Act.resentatives insisted on staying and the union representativesleft the meeting.A third meeting between the Sundt group and the Unionoccurred on April 19. While no minutes of this meeting were
approved by the parties, there is virtually no dispute as to
what took place. Sundt testified the union representatives re-
fused to meet while those employers who served on the
NECA negotiating committee were in the room. The man-
agement group then caucused and decided that the employers
the Union found objectionable would leave the meeting
under protest so that negotiations could resume with the re-
maining employers of the Sundt group.17Sundt testifiedthere were no negotiations on the respective proposals of the
parties. According to Sundt, the remaining contractors indi-
vidually expressed their inability to compete under the terms
of the existing collective-bargaining agreement and the need
for a major modification so they could remain competitive.
Sundt recalled that either Jordan or Olson stated the multi-
employer (NECA) agreement would be available to the em-
ployers of the Sundt group and other independent contrac-
tors.The record reveals there were no further negotiations witheither the NECA or the Sundt group. Sundt stated that at-
tempts by an interim committee to resolve the differences of
the employers and Local 46 were unsuccessful.Sometime during the latter part of April, Local 46 unilater-ally submitted the dispute over the contract negotiations to
the Council on Industrial Relations (CIR).18Sundt was noti-fied of the submission to the CIR regarding the NECA
group, and over 100 contractors, including those in the Sundt
group, were notified individually of the submission involving
them. Sundt filed a brief with the CIR on behalf of the
NECA group as well as individual briefs on behalf of each
of the other employers, except Cochran.19The Union's writ-ten statements of its position before the CIR regarding the
NECA group and the individual employers were identical.Sundt went to Washington, D.C., to present orally the po-sitions of NECA and the individual contractors he was rep-
resenting before the CIR panel. According to the unrefuted
testimony of Sundt, the CIR panel hearing the matter termed
it a dispute between Local 46 and the Puget Sound Chapterof NECA. After making his presentation on behalf of NECA,Sundt stated the panel was about to adjourn to consider the
submissions and the oral arguments. He then reminded the
panel of the submissions involving the 100 individual em-
ployers. The panel thereupon heard Sundt's presentation in-
volving the individual employers. Sundt testified he argued
that Local 46 had failed to engage in ``bona fide collective
bargaining'' as required by the Council rules as a pre-
requisite to consideration of a unilateral submission. He also
stated that while he felt the CIR had no jurisdiction over the
employers who had withdrawn their letters of assent, he did
not argue this position before the panel.20The CIR did not render a decision on the disputes but re-ferred the entire matter, on May 18, to the Ninth District
Vice President of the International Union S.R. McCann and
Western Regional Director of National NECA Daniel J.
McPeak for resolution. Although McCann and McPeak pre-
viously sat on other CIR panels, neither of these individualswas a member of the panel hearing the instant disputes when
they were presented in Washington, D.C., by the parties.21Nor were they members of Local 46 or the local NECA
chapter. Rather, they were officials of the International
Union and National NECA, respectively.On May 31, McCann and McPeak issued a telegram toSundt, as executive director of the NECA chapter, notifying
him of the highlights of their decision setting forth the terms
of a new collective-bargaining agreement. (See G.C. Exh.
24.) A written decision was issued on June 8 detailing the
terms of the new agreement decided on by McCann and
McPeak. (See G.C. Exh. 25.)On July 6, Sundt wrote to Jordan of Local 46 stating thatseven named contractors did not consider the
McCann/McPeak decision binding on them and renewing
their request for continued negotiations with the Union.22The letter set forth the final proposal on behalf of the seven
contractors and stated the terms would be implemented if the
Union failed to respond to the request in 7 days. (See G.C.
Exh. 26.) On July 12, Jordan responded in writing by re-
questing a labor-management conference to consider the
Union's grievance against the seven contractors pursuant to
the new collective-bargaining agreement resulting from the
McCann/McPeak decision. The Union took the position that
these seven employers failed to abide by the CIR decision.
(See G.C. Exh. 27.) 283ELECTRICAL WORKERS IBEW LOCAL 46 (PUGET SOUND)23The General Counsel's theory of these violations was adopted and exten-sively briefed by counsel for the Charging Parties.24General Electric Co., supra at 254.Five of the seven contractors requesting continued negotia-tions (Cochran, Hooper, Industrial, Evergreen, and Holmes)
filed a petition to vacate the award rendered by the CIR in
the United States district court. Local 46 filed a counterclaim
for enforcement of the decision rendered by the CIR through
McCann and McPeak. This litigation is currently pending in
Federal district court.IV. CONCLUDINGFINDINGS
The General Counsel contends that Local 46 committedseveral violations of the Act during the negotiations for a
new agreement with the Sundt group employers.23First, it iscontended that the Union violated Section 8(b)(3) by refusingto meet with the negotiating committee of the Sundt group
because it was composed of representatives of employers
who were also members of the NECA bargaining committee.
Second, the General Counsel argues that the Union's refusal
to bargain with the employers of the Sundt group while the
members of their negotiating committee were present con-
stituted an attempt by the Union to coerce the Sundt group
employers in the selection of their bargaining representative
in violation of Section 8(b)(1)(B). Next, the General Counsel
argues that the Union's insistence on an areawide agreement,
to apply to the NECA and Sundt groups and to all other
independents, evidenced bad-faith bargaining and violated
Section 8(b)(3). Finally, the General Counsel contends the
unilateral submission by Local 46 of its negotiation dispute
with the Sundt group to the CIR was a further violation of
Section 8(b)(1)(B) and (3) because these employers had
timely revoked the authority of NECA to negotiate on their
behalf and the CIR lacked jurisdiction over them. In this
connection, the General Counsel further asserts the Union's
refusal to negotiate with seven of the Sundt group employers
after the CIR decision and the Union's efforts to enforce the
CIR decision against these contractors constituted additional
violations of Section 8(b)(1)(B) and (3).Local 46, on the other hand, argues, in essence, that it wasunder no duty to bargain with the Sundt group bargaining
committee because under the Board's decision in DependableTile, these employers were bound to the multiemployer nego-tiations. The Union further argues that due to the identical
composition of the multiemployer and Sundt group bargain-
ing committees and because both employer groups sought a
most-favored-nations clause in their proposals, it was appar-
ent the Sundt group negotiators were attempting ``to subvert
coherent negotiations'' and the Union was privileged to
refuse to bargain with them. Local 46 also contends the
most-favored-nations clause in the proposals of both the
NECA and Sundt groups and their bargaining strategies dem-
onstrate the employer groups were seeking one agreement.
Thus, the Union's efforts in this regard did not violate Sec-
tion 8(b)(3) and was consistent with the bargaining history
of the parties. Regarding the submission of the negotiations
dispute with the Sundt group to the CIR and the subsequent
efforts to enforce the decision of the CIR, Local 46 urges the
following: (1) the Sundt employers remained members of
NECA for other purposes and thus were represented on the
CIR level; (2) the Sundt group employers acquiesced to the
submission by merely objecting to procedural defects in thesubmission and not to substantive jurisdictional authority ofthe CIR over them; and (3) the Sundt group employers never
repudiated the CIR clause in the 1983±1984 agreement prior
to the submission.A. The Refusal to Negotiate with the Members of theBargaining Committee of the Sundt GroupWhile these cases present a number of issues, the thresh-old issue to be resolved is whether Local 46 was privileged
to refuse to negotiate with the members of the Sundt group
negotiating committee. Despite the cogent and well-reasoned
arguments advanced by counsel for Local 46, the case law
bearing on this issue compels me to conclude that the Union
was not so privileged.The basic question here distills itself to whether the bar-gaining committee representing the Sundt group presented
such an inherently disruptive threat to the bargaining process
that the Union was justified in refusing to meet with that em-
ployer committee. This question and its mirror image (i.e.,
employer refusal to meet with a union negotiating committee
which includes members of other unions who represent dif-
ferent bargaining units of the employer) have been presented
to the Board on a number of occasions over the years. See
Bausch & Lomb Optical Co., 108 NLRB 1555 (1954); Gen-eral Electric Co., 173 NLRB 253 (1968), enfd. 412 F.2d 512(2d Cir. 1969); Minnesota Mining & Mfg. Co., 173 NLRB275 (1968), enfd. 415 F.2d 174 (8th Cir. 1969); Iron Work-ers Local 625 (Construction Industry Bargaining Assn.), 211NLRB 128 (1974); and Harley-Davidson Motor Co., 214NLRB 433 (1974). Cf. Asbestos Workers Local 27 (MasterInsulators), 263 NLRB 922 (1982).The basic principles applied by the Board are set forth inthe General Electric case, supra. There the employer refusedto meet and negotiate with a union negotiating committee re-
garding a new agreement covering a companywide unit of
employees because the union committee contained members
of other unions which represented different bargaining units
of the employer. The Board held that the right granted to
employees by Section 7 of the Act to bargain collectively
through representatives of their own choosing included, ``the
derivative right of the duly elected bargaining agent to select
the bargaining team which will represent it at the negotiating
table.'' Id. at 254. The Board noted that ``the same right to
determine the composition of its own bargaining committee
exists for employers as well.'' Id. at 256 fn. 20. In upholding
the Board's decision, the Second Circuit observed that these
rights are fundamental to the statutory scheme. General Elec-tric Co. v. NLRB, 412 F.2d at 516. The Board pointed outin the General Electric case, however, that these rights arenot absolute and are ``subject to limitation in unusual cir-
cumstances where the chosen representative is so tainted
with conflict or so patently obnoxious as to negate the possi-
bility of good-faith bargaining.''24As noted, Local 46 contends the factual circumstances sur-rounding the instant matter fall within the exceptions to the
general proposition enunciated in the General Electric case.
In this connection, Local 46 points to the following: (1) The
identical composition of the initial negotiating committees of
the NECA and Sundt units; (2) the fact that the members of
the negotiating committees for both employer groups re- 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
25It is of no significance that Sundt testified that both employer groupswould have dropped the most-favored-nations clause if the Union had been
willing to grant a wage rollback and modified the CIR clause. By his own
admission this was never communicated to the Union. In light of this, the only
factors that are relevant here are those which were made known to the Union
at the time it refused to meet with the Sundt negotiating committee.26See R. Exh. 3.mained officials and board members of NECA, although theywithdrew bargaining authority from that organization; (3) the
contract proposals of both the NECA and Sundt units sought
a most-favored-nations clause; (4) the disclaimer of the em-
ployer negotiating members of any responsibility to be bound
individually by the results of either the NECA or Sundt
group negotiations; and (5) the disclaimer of the employers
in the Sundt group of the responsibility to be individually
bound by the results of the negotiations conducted on behalf
of that employer unit.In essence, Local 46 contends this was a stratagem de-signed to permit coordinated bargaining by ostensibly sepa-
rate employer groups so as to insure the possibility that the
Union would be forced to accept a single areawide agree-
ment (due to the most-favored-nations clause) containing all
the concessions that might be negotiated by either employer
group or with any employer who was free to bargaining indi-
vidually. By asserting this was ``an attempt to subvert coher-
ent negotiations,'' the Union is, in effect, contending that this
arrangement was antithetical to good-faith bargaining; there-
by freeing it to refuse to meet and negotiate with the rep-
resentatives of the Sundt group. As the court noted in the
General Electric case, however, a party seeking to bringitself within the limited exceptions to the general rule (that
either party may choose freely those who will represent them
at the negotiating table) ``undertakes a considerable burden''
which requires a ``showing of a clear and present danger to
the collective-bargaining process.'' General Electric Co. v.NLRB, supra at 517. In my judgment, the facts here do notdemonstrate the Union has satisfied this burden.Concededly, the negotiating committee for the NECA andSundt groups were composed of the same members until
April 5 and although separate proposals were submitted by
each employer unit, they both contained a most-favored-na-
tions clause. But these factors, of themselves, do not estab-
lish that the Sundt bargaining committee did not confine its
negotiations to that of the Sundt group. Nor do they establish
a conspiracy to frustrate or undermine the bargaining proc-
ess.Historically, all the signatory electrical contractors withinthe Union's geographic jurisdiction, whether members of
NECA or not, have been bound by a single agreement nego-
tiated by the Union and NECA. Thus, it is evident that a
commonality of bargaining goals and objectives existed be-
tween all the negotiating employers, including the NECA and
Sundt represented units. By being members of both negotiat-
ing committees and proposing a most-favored-nations clause25while also retaining the right to negotiate individually, theSundt group negotiators were seeking to ensure that whatever
agreement was finally reached would contain the most favor-
able termsÐwhether negotiated by either of the employer
groups or by an individual employer. While undoubtedly dis-
tasteful to the Union, this arrangement did not evince a con-
spiracy to disrupt or undermine the bargaining process. Rath-
er, the arrangement, in my judgment, was designed to
strengthen the bargaining position of the employers to allowthem to achieve the most favorable agreement with theUnion; an objective that is normal and permissible for em-
ployers and unions alike. General Electric Co. v. NLRB,supra at 519.Furthermore, the Sundt group negotiators were replaced onthe NECA negotiating committee by April 5 as a result of
the unfair labor practice charges filed by the Union. Since
their removal from the NECA committee occurred prior tothe Union's refusal to meet with them as members of the
Sundt bargaining committee, the Union's claim of an inher-
ent disruptive conflict is substantially weakened.Nor does the fact that the members of the Sundt negotiat-ing committee remained officials and directors of NECA es-
tablish, either standing alone or in conjunction with the over-
all bargaining posture of the NECA and Sundt units, a dis-
ruptive threat to the bargaining process. All the employers in
the Sundt group, including the members of its negotiating
committee, timely withdrew bargaining authority from NECA
to negotiate a new agreement on their behalf. That these em-
ployers remained members and officials of NECA for other
purposes does not compel the conclusion they intended to en-
gage in coordinated bargaining and would not confine their
negotiations solely to the Sundt unit. The Union, however,
points to the memo sent by Sundt to the employers prior to
negotiations soliciting cancellations of letters of assents A.
There Sundt stated only one agreement would be negotiated
and the multiemployer unit and the canceling employers
would present the same proposals and negotiate simulta-
neously with the Union for an acceptable contract.26In thisregard, Sundt testified that while he initially took this posi-
tion, the responses of the contractors canceling their letters
of assents A altered this approach prior to the commence-
ment of negotiations. They felt that if they could negotiate
better terms than the NECA group, they should attempt to
do so. The fact that the initial proposals submitted by the
NECA and Sundt groups differed in many respects tends to
substantiate this testimony.Thus, however accurate the Union's perception that theSundt negotiating committee was intending to engage in co-
ordinated bargaining beyond the Sundt unit, this anticipation
of events that might occur did not provide sufficient jus-
tification for refusing to meet with the selected bargaining
representatives of the Sundt group. By refusing to meet with
the Sundt negotiating committee or to bargain with the
Sundt-represented employers in the presence of these nego-
tiating committee members, the Union foreclosed any possi-
bility of ascertaining whether its fears were correct or not.
In short, the Union's actions were premature and did not re-
lieve it of the statutory duty to meet and negotiate with the
representatives of the Sundt group. General Electric Co. v.NLRB, supra; Minnesota Mining & Mfg. Co., supra; IronWorkers Local 625, supra; Harley-Davidson Motor Co.,supra; and Indianapolis Newspapers, 224 NLRB 1490(1976).Local 46 also contends the composition of the Sundt nego-tiating committee posed such a basic conflict to the bargain-
ing process that the Union was relieved of its duty to bargain
with that group. The Union asserts that the Sundt committee
members were ``potential non-union employers'' and their 285ELECTRICAL WORKERS IBEW LOCAL 46 (PUGET SOUND)27Bausch & Lomb Optical Co., supra (union established business in directcompetition with employer).28NLRB v. Kentucky Utilities Co., 182 F.2d 810 (6th Cir. 1950) (union ne-gotiator had expressed great personal animosity towards employer); NLRB v.Ladies Garment Workers, 274 F.2d 376 (3d Cir. 1960) (exunion official madea part of the employer negotiating committee).interests were in conflict with their competitors in the multi-employer group. I find this argument to be nonpersuasive.Each of the Sundt group employers canceled their lettersof assent and were themselves potential nonunion employers
if an agreement with the Union were not negotiated. Since
the Sundt committee was bargaining on behalf of this unit,
of which they were members, there certainly was no conflict
between them and the employers they represented. As noted
by counsel for the the Charging Parties, any semblance of a
conflict would have been between the NECA and Sundt bar-
gaining units, both of whom were negotiating for a newagreement with the Union. In my judgment, this is not the
type of conflict envisioned by the Board in the Bausch &Lomb case 27relied on by the Union or in any of the othercases where a refusal to bargain has been found justified.28In all the cases where a disruptive conflict was found to jus-
tify a refusal to meet, that conflict existed between the par-
ties on the opposite sides of the bargaining table. In the in-
stant matter the only conflict that existed was the usual ad-
versarial posture inherent in collective bargaining between
the union and the employer unit; i.e., the union seeking the
best terms for its members and the employers seeking the
most favorable terms with which they could live. This hardly
constitutes a basic conflict which disrupts the bargaining
process. Rather, it is indicative of the nature of collective
bargaining on the American scene. Therefore, I reject the
Union's argument on this point.The Union further contends that it was not obligated tomeet and bargain with the members of the Sundt group nego-
tiating committee because these same employers were on the
NECA negotiating committee, actively bargaining for an
agreement on behalf of the multiemployer unit. The Union
argues that the NECA activity of the Sundt group negotiating
committee members bound them to the multiemployer group.
To support this position, the Union relies on the Board's de-
cision in Dependable Tile Co., 268 NLRB 1147 (1984).There, the employer gave timely notice at the end of Decem-
ber that he was withdrawing from multiemployer bargaining
with the union as of March 31 of the following year. In Jan-
uary, the employer paid his quarterly dues to the employer
association (covering January through March) and until
March 31, its president actively participated as a member of
the employer association negotiating committee seeking a
new agreement with the Union. A Board majority (Members
Zimmerman and Hunter) found this conduct to be ``clearly
inconsistent with a stated intent to abandon group bargaining
and negotiate separately.'' Citing prior Board decisions in
Associated Shower Door Co., 205 NLRB 677 (1973); andMichael J. Bollinger Co., 252 NLRB 406 (1980), the major-ity found the employer sought ``the best of the two worlds'';
i.e., to continue in group negotiations to obtain satisfactory
terms in the multiemployer agreement but reserving the right
to reject any agreement not to his liking. Dependable TileCo., supra at 1147.The General Counsel and Charging Parties argue that De-pendable Tile is not applicable and the facts of the instantmatter are controlled by the Board's more recent decision inWalt's Broiler, 270 NLRB 556 (1984). In the latter case, themembers of a multiemployer association gave timely notice
to the union that they would no longer engage in group bar-
gaining but would negotiate, as association members, through
a named consultant while reserving the right, individually, to
accept or reject any agreement resulting from the negotia-
tions. Finding the employers' withdrawals from group bar-
gaining to be effective, especially in view of the fact they
were reiterated at the outset of the negotiations, the Board
held that neither the continued membership of the employers
in the association nor their decision to retain the same nego-
tiator to represent them was inconsistent with the withdrawal
from group bargaining. Id. at 557±558. Distinguishing this
case from its decision in Dependable Tile, the Board stated,id. at 558 fn. 3:The situation here is distinguishable from that in De-pendable Tile Co. .... 
There, after the employer gavetimely notice of its intention to withdraw from a multi-
employer bargaining unit, the employers' president con-
tinued to represent the multiemployer unit in negotia-
tions with the union. The Board majority found the em-
ployers active participation in negotiations on behalf of
the multiemployer unit was inconsistent with its stated
intent to abandon group bargaining. No such inconsist-
ent action is present in the instant case.Factually there is no dispute in the instant cases that theSundt group employers, including the six members of the ne-
gotiating committee, gave timely notice to the Union with-
drawing the bargaining authority of NECA while retaining
the right to negotiate individually through the arrangement
with Sundt. The critical question here is whether the subse-
quent conduct of the members of the Sundt negotiating com-
mittee was inconsistent with their stated intent to abandon
group bargaining through the multiemployer unit. While the
distinction between the rationale in Walt's Broiler and De-pendable Tile is not that precise, I find the facts of the in-stant cases far more readily fall under the Walt's Broiler de-cision.Here, as in that case, the employers gave unequivocal no-tice of abandonment of group bargaining, reserving the right
to negotiate individually, while remaining members of the
multiemployer association. Similarly, this notification was re-
iterated in statements by the employers and Sundt at the out-
set and during the negotiations with NECA, as well as with
the Sundt group. Unlike the Walt's Broiler facts but more inkeeping with the Dependable Tile facts, however, the Sundtgroup negotiators actively participated in the negotiations on
behalf of the multiemployer unit as members of that group's
bargaining committee. Although the matter is not entirelyfree from doubt, I am persuaded that the actions of the mem-
bers of the Sundt negotiating committee were not inconsist-
ent with their withdrawal from the multiemployer bargaining.
The controlling factor here, as I read the Walt's Broiler deci-sion, is that the timely withdrawals and the statements of
these employers and Sundt regarding their bargaining posi-
tions, made ``at the outset and during subsequent bargaining
sessions'' of the multiemployer unit, sufficiently demonstrate
that the employers had abandoned group bargaining and re-
tained the right to negotiate individually. 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
29Although the question was not presented or raised in the party's briefs,query whether the Union was privileged to refuse to meet with the Sundt ne-
gotiating committee members even if they were found to be bound by the mul-
tiemployer negotiations? In view of my findings above regarding the limited
situations in which a party can justify a refusal to meet with the chosen bar-
gaining representatives of the other party, I am inclined to think not. There-
fore, the Union's refusal here to meet with the Sundt bargaining committee
members would still be a violation as to the other employer members in the
Sundt group.30Truitt Mfg. Co., above (Frankfurter, J., concurring in part and dissentingin part).Therefore, I am constrained to hold that while the mem-bers of the Sundt group negotiating committee actively par-
ticipated in the multiemployer negotiations, they were not, in
these particular circumstances, bound by the group negotia-
tions. From this it follows that the Union was not privileged
to consider them bound to the multiemployer group and
could not lawfully refuse to meet with them as the nego-
tiators for the Sundt group.29In sum, I find the Union has not sustained its burden ofdemonstrating that the composition of the Sundt negotiating
committee was ``so tainted with conflict or so patently ob-
noxious'' that it was disruptive to the collective-bargaining
process. I further find that the members of the Sundt nego-
tiating committee did not engage in activity inconsistent with
their stated intent to abandon group bargaining so as to jus-
tify the refusal of the Union to meet with them as negotiators
for the Sundt unit. Accordingly, I find the Union was not
privileged to refuse to meet and negotiate with the chosen
bargaining representatives of the Sundt group and by so
doing on April 16 and 19, the Union has refused to bargain
in good faith with the Sundt employer unit in violation of
Section 8(b)(3) of the Act. These refusals, as a matter of law,
restrained and coerced the Sundt group employers in the se-
lection of their bargaining representatives and is also a viola-
tion of Section 8(b)(1)(B) of the Act. Asbestos WorkersLocal 27, supra.B. The Union's Efforts to Get an Areawide AgreementThe General Counsel and Charging Parties contend that inseeking a single standard agreement, the Union adopted an
intractable bargaining posture in its negotiations with the em-
ployers of the Sundt group. It is argued that this conduct vio-
lated the good-faith bargaining requirements mandated by
Section 8(b)(3) of the Act.It has been long established that it is lawful for a unionto seek to negotiate uniform terms for employees represented
in different bargaining units. See Mine Workers v. Pen-nington, 381 U.S. 657, 665 (1965). In so doing, however, aunion is not relieved of the statutory obligation to bargain in
good faith and cannot adopt a ``take it or leave it attitude.''
NLRB v. Insurance Agents, 361 U.S. 477, 487 (1960). AsJustice Frankfurter stated in his separate opinion in NLRB v.Truitt Mfg. Co., 351 U.S. 149, 154 (1956), ``good faithmeans more than merely going through the motions of nego-
tiating. It is inconsistent with a predetermined resolve notto
budge from an initial decision.''30The Board has found bad-faith bargaining where a union has insisted on a contract of
its ``own composition'' while adopting an intractable attitude
during negotiations. See Graphic Arts Local 280 (James H.Barry Co.), 235 NLRB 1084 (1978).In the instant matter, the General Counsel and ChargingParties argue the union representatives refused to negotiatewith the Sundt employers concerning any substantive mattersduring the negotiations and insisted that whatever areawide
agreement resulted from the multiemployer bargaining would
apply to the Sundt unit. They point to the fact that Jordan
stated, in response to Sundt's questioning, there would be
only one agreement. They also point to the fact that at the
conclusion of the last meeting on April 19, Jordan or Olsonstated the Union's latest proposals to the multiemployer unit
would be available to the Sundt employers. General Counsel
also relies on the fact that the negotiation dispute with the
Sundt employers was submitted to the CIR as evidence of
the Union's intransigent insistence on an areawide agree-
ment.In my judgment, the arguments advanced by the GeneralCounsel and Charging Parties overlook certain other critical
factors which also must be considered in evaluating the
Union's conduct here. Although it is correct that the Union
was seeking an areawide agreement and the past history of
the parties shows their relationship has been governed by a
single standard contract, the Union was not the only party in
the negotiating equation seeking a single agreement. Sundt's
memo to the employers in January indicates the initial bar-
gaining strategy of the employers canceling their letters of
assent was to negotiate separately from but simultaneously
with the multiemployer unit, and the most favorable agree-
ment reached would become the areawide agreement for all.
Although this strategy was altered prior to the start of the ne-
gotiations, it is evident that the operation of the most-fa-
vored-nations clauseÐsought by the multiemployer unit and
the Sundt groupÐwould have resulted in a single areawide
agreement. Indeed, Sundt admitted as much in his testimony
regarding the effect of this provision in the proposals ad-
vanced by both employer groups. I place no reliance on
Sundt's explanation that the employers were prepared to drop
this particular clause if they received a wage rollback and a
modified CIR provision. Such a tradeoff was never commu-
nicated to the union representatives in either the Sundt or the
multiemployer unit negotiations; although Sundt was an ac-
tive participant in both sets of negotiations. Therefore, what-
ever may have been the results had the parties successfully
completed negotiations for a new agreement, it is apparent
that the Sundt employers had not abandoned the concept of
a single areawide agreement embodying the most favorable
terms; whether negotiated by the multiemployer unit or by
the employers in the Sundt group.Such being the case, the General Counsel and ChargingParties are not now in position to argue that the Union was
seeking an areawide agreement to the point of intransigence.
Indeed, both parties in both sets of negotiations were in fact
seeking a single agreement and the dispute was over the
terms that it would contain. Furthermore, the undisputed
facts reveal the Union did not refuse to meet and negotiate
with the Sundt employers because it was waiting to finalize
an agreement with the multiemployer group, which it would
then seek to impose on the Sundt group. Rather, the record
discloses the Union refused to meet with the negotiators for
the Sundt group because it felt, albeit unlawfully, that they
were bound to the multiemployer unit. The facts disclose that
when the Sundt negotiators left under protest at the April 19
meeting, the union representatives and the Sundt employers
proceeded to engage in collective bargaining. Jordan's state-
ment at the conclusion of this meeting that the Union's latest 287ELECTRICAL WORKERS IBEW LOCAL 46 (PUGET SOUND)31Mechanical Contractors Assn. of Newburgh, 202 NLRB 1 (1973).proposal to the multiemployer unit would be available to theSundt group does not establish that the Union was intractably
insisting it would not negotiate with the Sundt employers.
Rather, the statement is equally subject to the construction
that the Union was offering similar terms to both employer
groups and prepared to negotiate those terms with each.Nor does the fact that the Union unilaterally submitted itsdispute with the Sundt employers to the CIR, along with its
dispute with the NECA unit, warrant a different conclusion.
Without deciding whether the submission itself violated the
Act (treated subsequently in this decision), the facts show
that individual submissions were made concerning each em-
ployer of the Sundt group, apart from the multiemployer
unit; thereby evincing an intent to treat each employer sepa-
rately even though seeking a uniform agreement.In light of the above, I find the record evidence does notpreponderate in favor of a finding that the Union engaged in
bad-faith bargaining in seeking an areawide agreement. Ac-
cordingly, the allegations of the consolidated complaint alleg-
ing this to be a violation of Section 8(b)(3) are dismissed.C. Whether the Union's Submission of its NegotiationDispute with the Sundt Employers to the CIR Violatedthe ActThe General Counsel and Charging Parties contend thatthe Union violated Section 8(b)(1)(B) and (3) by submitting
its negotiation dispute with the Sundt employers to the CIR.
Central to this argument is the contention that the CIR provi-
sion in the existing agreement was effectively abrogated bythe employers when they timely canceled their letters of as-
sent and withdrew from multiemployer negotiations.It is evident here, and all parties agree, that under estab-lished Board law the CIR provision is a nonmandatory or
permissive subject of collective-bargaining. See Sheet MetalWorkers Local 59 (Employer Assn. of Roofers), 227 NLRB520 (1976); Plumbers Local Union 387 (Mechanical Con-tractors Assn. of Iowa), 266 NLRB 129 (1983). As such, itmay be abrogated by either party during the life of an agree-
ment without violating the Act. Allied Chemical & AlkaliWorkers v. Pittsburgh Plate Glass, 404 U.S. 157, 188(1971).The Union argues that while the CIR provision is a non-mandatory subject of bargaining, it is virtually identical to
the one found in the Mechanical Contractors case whereinthe Board refused to find a violation when a negotiation dis-
pute was submitted to a higher level of an employer associa-
tion and a union for resolution.31There, as in the instantcases, the dispute resolution provision required submission of
negotiation disputes to a body designated as the Industrial
Relations Council (IRC) composed of equal members of the
International Union and the national organization of the Em-
ployer Association. There, as here, the decisions of the dis-
pute resolution panel were required to be unanimous and
were made after the negotiating parties presented their posi-
tions on the issues in dispute. The Board determined ``that
representatives of the union and ... the employers [on the

IRC] would reach a unanimous result only through a process
of negotiation and compromise, particularly since the eco-
nomic interests of the parties they represent are clearly in-
volved and would be expected to be disparate.'' Id. at 2. TheBoard concluded that the IRC provision was ``an extensionof the collective-bargaining process by a different set of ne-
gotiators, once the individuals who have begun the negotia-tions are unable to compromise their differences.'' Id. at 2.The General Counsel and Charging Parties contend, on theother hand, that the results here are controlled by the Board's
decision in Sheet Metal Workers, supra. In that case, the ex-isting agreement provided for the submission of unresolved
negotiation disputes to a body called the National Joint Ad-
justment Board (NJAB) established by the International
Union and a national employer association of which the ne-
gotiating employer association was not a member. The trig-
gering mechanism for the NJAB process in that case was a
``deadlock'' on negotiation issues. The negotiating employer
association refused to agree to the inclusion of existing dis-
putes resolution provisions in the new agreement and the
Union submitted the dispute to the NJAB. A Board majority
found the deadlock constituted an impasse and by submitting
the dispute to the NJAB, the Union insisted to the point of
impasse on a nonmandatory subject in violation of Section
8(b)(3). The majority decision also held that by insisting on
the retention of the NJAB procedures, the Union was at-
tempting to compel the employer association to relinquish its
right to select its bargaining representative in violation of
Section 8(b)(1)(B). In so holding, the Board majority found
the entire thrust of the Union's negotiation tactics was to
force a deadlock to insure the nonmandatory provisions
would be determined by a panel on which the negotiating
employer association was not represented. Sheet Metal Work-ers Local 59, supra at 521.Contrary to the General Counsel and Charging Parties, Ido not find the parties in the instant matter had negotiated
to the point of impasse. Indeed, the facts reveal that the
Union and the Sundt employers were engaged in active nego-
tiations on April 19. That the Union thereafter submitted the
dispute to the CIR was dictated by the CIR provisions in the
existing agreement requiring unresolved issues remaining on
the 20th of the month preceding the next meeting of the CIR
be submitted prior to the contract's anniversary date. There
is nothing in the record which demonstrates the negotiations
were at an impasse at the time the Union made its submis-
sion to the CIR. Hence, it cannot be said that the Union here
was insisting on nonmandatory subjects of bargaining to the
point of impasse.Although I do not find the negotiating tactics employed bythe Union here approached those condemned in the SheetMetal Workers case, I deem it necessary to examine whetherthe submission itself, under these particular circumstances,
violated the Act. Central to this consideration is the question
of the effect of the cancellation of the letters of assent by
the Sundt employers.The Union insists that the cancellation of the letters of as-sent merely revoked the bargaining authority of the local
NECA chapter (or the agreement to be bound by a contract
negotiated by the local chapter). The Union argues that by
remaining members and officials of the NECA chapter for all
other purposes, the Sundt employers continued to have rep-
resentation in the local employer association and through it,
the parent organization which supplied the employer rep-
resentatives on the CIR. The Union points to the fact that
one of the Sundt employers (Cochran) was a current member
of the CIR, although he could not sit on the panel involved 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
32No useful purpose would be served by also finding that the Union's ef-forts to enforce the CIR award in the Federal district court violated the same
provisions of the Act. Aside from the question of the authority of the Board
or its judges to make such a determination regarding the court litigation, BillJohnson's Restaurants v. NLRB, 461 U.S. 731 (1983), such a finding wouldmerely be cumulative. It is sufficient here to find that the Union's efforts to
enforce the CIR-mandated agreement through the grievance-arbitration provi-
sions against those employers requesting continued negotiations violated the
Act. Cf. Watchmen Local 1852 (Amstar Corp.), 209 NLRB 513 (1974).in the instant dispute. Equally important, according to theUnion, is the fact that the Sundt employers never abrogated
the CIR provision in the existing agreement, either directly
to the Union or before the CIR when the matter was heard
in May. The Union relies on this asserted failure as evidencethat the Sundt employers were still bound by the CIR provi-
sions in the existing agreement at the time of the submission
by the Union.As appealing as the argument of the Union may be, I ampersuaded that the revocation of the bargaining authority of
the local NECA chapter by the Sundt employers carried with
it a rejection of the authority of the parent organization to
bargain in any fashion on behalf of the canceling employers.
While I am mindful that it is a basic tenant of the national
labor policy that parties adhere to agreements negotiated in
good faith, it is an equally fundamental principle that both
employers and employees have the right to bargain collec-
tively through representatives of their own choosing and the
relinquishment of that right will not be imputed lightly, even
though once waived. Sheet Metal Workers Local 59, supra.Since the CIR provisions were nonmandatory, the Sundtemployers were free to rescind them at any time during the
life of the existing agreement. Allied Chemical & AlkaliWorkers v. Pittsburgh Plate Glass, supra. Under the Board'sholding in the Mechanical Contractors case, the CIR provi-sions contained in the existing agreement amounted to an ex-
tension of the negotiations between the Union and the Sundt
employers, albeit through a higher level body consisting of
representatives of the parent organizations of the negotiating
parties. Concededly, the Sundt employers remained members
of and retained their official positions in the local employer
association and, as such, retained their affiliation with the na-
tional employer association. But, by the timely cancellations
of their letters of assent and their subsequent conduct, the
Sundt employers had manifested an intent to abandon all
form of multiemployer bargaining, whether through the local
employer association or its parent organization. In these cir-
cumstances, it would seem incongruous to find the explicit
withdrawal of bargaining authority from the local employer
association did not also operate as an implicit abrogation of
the CIR provisions permitting the parent organization of the
local employer association to engage in bargaining on behalf
of the canceling employers.I find, therefore, that the Sundt employers impliedly abro-gated the CIR provisions of the existing agreement when
they canceled their letters of assent. Thus, the Union's sub-
mission of the negotiation dispute with these employers to
the CIR was an unlawful attempt to compel the Sundt em-
ployers to relinquish their right to select their own bargaining
representative. In view of this finding, it was unnecessary for
the Sundt employers to specifically abrogate the CIR provi-
sions; either directly to the Union or when responding to the
Union's submission before the CIR. Accordingly, I conclude
that in these circumstances the Union's submission of its ne-
gotiation dispute with the Sundt employers to the CIR re-
strained and coerced those employers in the selection of their
representatives for purposes of collective bargaining in viola-
tion of Section 8(b)(1)(B) of the Act. Sheet Metal WorkersLocal 59, supra. Nor does the fact that no impasse was foundat the time of the submission or that the Union had not en-
gaged in overall bad-faith bargaining warrant a different con-
clusion here. The vice found in the Union's conduct is thesubmission of the negotiation dispute with the Sundt employ-ers to the CIR after these employers had withdrawn the bar-
gaining authority from the local NECA chapter, and thereby
impliedly abrogated the CIR provisions in the existing agree-
ment.D. The Union's Efforts to Enforce the Terms of theCIR-Directed Agreement Against VariousSundtEmployers
Having determined that the Union's unilateral submissionof its negotiation dispute with the Sundt employers to the
CIR violated Section 8(b)(1)(B), it follows that the award
rendered by that dispute resolution body was not binding on
the Sundt employers. This being the case, there was no new
agreement in effect between the Sundt group and the Union
at the time the employers requested continued negotiations in
July, and the Union's bargaining obligation with these em-
ployers remained. It is evident, therefore, that by invoking
the first step of the grievance-arbitration procedure contained
in the new CIR-directed agreement against these Sundt em-
ployers, the Union was refusing to continue to bargain with
them for a new agreement. This refusal on the part of the
Union violated Section 8(b)(3). It also restrained and coerced
these employers in the selection of their collective-bargaining
representative in violation of Section 8(b)(1)(B). It is appar-
ent that the Union's invocation of the grievance provisions
of the CIR-directed agreement was an attempt to compel the
requesting employers to accept the contract terms awarded
by the CIR and relinquish their right to bargain collectively
through representatives of their own choosing. Sheet MetalWorkers Local 59, supra. Cf. Asbestos Workers Local 27(Master Insulators), 263 NLRB 922 (1982). I find, therefore,that the Union's efforts to enforce the terms of the CIR-di-
rected agreement against the employers requesting continued
negotiations violated Section 8(b)(1)(B) and (3) of the Act.32CONCLUSIONSOF
LAWl. Cochran Electric Co.; Evergreen Electric Contractors,Inc.; Holmes Electric Co.; Hooper Electric Co.; Industrial
Electric-Seattle, Inc.; Maple Valley Electric, Inc.; Warburton
Electric, Inc.; and Olympic Electric Co. are employers en-
gaged in commerce or in an industry affecting commerce
within the meaning of Section 2(2), (6), and (7) of the Act.2. International Brotherhood of Electrical Workers, LocalUnion No. 46, AFL±CIO is a labor organization within the
meaning of Section 2(5) of the Act.3. The following employees of each of the above employ-ers constitutes a unit appropriate for purposes of collective
bargaining within the meaning of Section 9(b) of the Act:All journeymen and apprentice electricians employedby the Employer within the geographic jurisdiction of
Local 46, IBEW, AFL±CIO, excluding guards and su- 289ELECTRICAL WORKERS IBEW LOCAL 46 (PUGET SOUND)pervisors as defined by the Act and all other employ-ees.4. By seeking an areawide collective-bargaining agreementwith the employer members of the Sundt group, Local 46 did
not violate Section 8(b)(3) of the Act.5. By refusing to meet and bargain collectively with therepresentatives selected by the employers of the Sundt group
to represent them in negotiations for a new collective-bar-
gaining agreement, Local 46 violated Section 8(b)(1)(B) and
(3) of the Act.6. By unilaterally submitting its negotiation dispute withthe employers of the Sundt group to the Council on Indus-
trial Relations (CIR) for resolution after those employers had
rescinded the bargaining authority of the local NECA chap-
ter, Local 46 violated Section 8(b)(1)(B) of the Act.7. By refusing the request of various employers of theSundt group for continued negotiations after the CIR awardand by attempting to enforce the collective-bargaining agree-ment resulting from the CIR award against these employers,Local 46 has violated and is violating Section 8(b)(1)(B) and
(3) of the Act.8. The above unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent, International Brotherhoodof Electrical Workers, Local Union No. 46, AFL±CIO, has
engaged in and is engaging in unfair labor practices, it shall
be ordered to cease and desist therefrom and take certain af-
firmative action designed to effectuate the policies of the
Act. The Union shall be required, on request, to return to the
bargaining table with the Charging Employers here and bar-
gain in good faith with them, individually or with their des-
ignated bargaining representatives, concerning a successor
agreement.[Recommended Order omitted from publication.]